Citation Nr: 1455085	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-26 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for a sleep disorder, to include REM sleep behavior disorder and obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 




INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1965 to October 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in pertinent part, denied service connection for erectile dysfunction and a sleep disorder.  

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.    


FINDINGS OF FACT

1.  The Veteran has currently diagnosed erectile dysfunction, REM sleep behavior disorder, and obstructive sleep apnea.

2.  The Veteran did not sustain a disease, injury, or event related to erectile dysfunction in service, nor did he experience symptoms of erectile dysfunction in service.

3.  The Veteran did not sustain a disease, injury, or event related to a sleep disorder in service, nor did he experience symptoms of a sleep disorder in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction have not been met.        38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for a sleep disorder, to include REM sleep behavior disorder and obstructive sleep apnea, have not been met.  38 U.S.C.A.	 §§ 1101, 1110, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2014); 38 C.F.R.	 §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Veteran was provided notice in November 2011, prior to the initial adjudication of the claims in March 2012.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.     

VA satisfied its duty to assist the Veteran in the development of the claims.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, private treatment records, and lay statements.

In disability compensation claims, VA's duty to assist includes providing a medical examination if the information and evidence of record does not contain sufficient competent evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).    

No medical opinion has been obtained with regard to the Veteran's claims for service connection for erectile dysfunction and a sleep disorder; however, the Board finds that VA examinations are not necessary to decide the claims.  In this case, the Veteran has been diagnosed with erectile dysfunction, REM sleep behavior disorder, and obstructive sleep apnea.  The available service treatment records are absent of any complaints, findings, or treatment for problems involving the genitals or sleep problems, that is, the evidence shows no in-service injury, disease, or event, including symptoms, of the genitals or a sleep disorder such as snoring, witnessed apneas, gasping, or choking during sleep.  Additionally, the post-service medical evidence shows that the onset of erectile dysfunction, REM sleep behavior disorder, and obstructive sleep apnea manifested many years after service separation.  

Absent some evidence of a recognizable in-service injury, disease, or event to which a competent medical opinion could relate the claimed erectile dysfunction and sleep disorders, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current service connection claims.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(d); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  There is sufficient medical evidence in this case to make a decision with regard to the issues on appeal.  The treatment records and service treatment records associated with the claims file provide a complete picture of any treatment for erectile or sleep problems, which have been diagnosed as erectile dysfunction, REM sleep behavior disorder, and obstructive sleep apnea.  For these reasons, the Board finds that the evidence of record is sufficient to decide the claims and no VA examinations or opinions are warranted.

The Veteran was offered the opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.           § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection for Erectile Dysfunction and a Sleep Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with erectile dysfunction, REM sleep behavior disorder, and obstructive sleep apnea, none of which are listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (2014); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms do not apply.  

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; 
(2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  The Veteran served in the Republic of Vietnam during the Vietnam Era; therefore, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); see also service personnel records.    

Erectile dysfunction, REM sleep behavior disorder, and obstructive sleep apnea are not on the presumptive list of diseases associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the VA Secretary has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list.  See 77 Fed. Reg. 47,924 (Aug. 10, 2012).  Based on the law, the Veteran cannot benefit from this presumption, regardless of whether he was exposed to herbicides in service.  Id.  Further, the weight of the evidence of record does not support, and the Veteran has not contended, that the current erectile dysfunction and sleep disorders are related to in-service herbicide exposure.  As such, the presumptive provisions of 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) do not apply.

The Veteran essentially contends that erectile dysfunction and a sleep disorder first manifested during active service and have continued since service separation.  In a September 2012 substantive appeal (VA Form 9), the Veteran contended that, since service separation, he had erectile dysfunction and a sleep disorder but that he "let it go until it became unbearable."  The Veteran reported that he was treated by private doctors because of work insurance.  The Veteran contended that erectile dysfunction and the sleep disorders began in the 1970s.  In an October 2014 written statement, the representative contended that the Veteran's sleep disorder and erectile dysfunction developed during his active service and were further aggravated by his duties.  In a January 2013 written statement, the Veteran contended that he experienced symptoms of erectile dysfunction since he returned from active service.  The Veteran contended that his sleep disorder has worsened over the years.

The Board finds that the Veteran has currently diagnosed erectile dysfunction, obstructive sleep apnea, and REM sleep behavior disorder.  See February 2008 and August 2012 VA treatment records.

Next, the weight of the evidence is against a finding that the Veteran experienced an in-service injury or illness related to the claimed erectile dysfunction or sleep disorders.  A January 2012 VA treatment record notes that the Veteran reported chronic sleep issues since service with sleep onset insomnia and multiple awakenings.  April and August 2012 VA treatment records note that the Veteran reported a history of insomnia and sleep problems since service separation.  At an April 2012 VA psychiatric examination, the Veteran reported significant sleep difficulties immediately following service separation.  As noted above, throughout the course of this appeal, the Veteran has also contended that symptoms of erectile dysfunction began during active service.  

Service treatment records do not reflect any findings or complaints of erectile dysfunction or sleep disturbances such as snoring, apneas, gasping, or choking during sleep.  The October 1968 service separation physical notes that the Veteran's genitourinary and neurologic symptoms were noted as clinically normal.  No defects or diagnoses were noted by the military physician.  The Board finds that the Veteran's in-service history of symptoms (i.e., denying erectile or sleep problems at the October 1968 service separation physical) is more contemporaneous to service, so is of more probative value, than the more recent assertions made many years after service separation that rely on memory over 40 years after the alleged events.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).    

With regard to the silence in the Veteran's service treatment records, in cases involving combat, VA is prohibited from drawing an inference from silence in the service treatment records.  VA's General Counsel has interpreted that the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran "have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99.  The determination of whether a veteran engaged in combat with the enemy necessarily must be made on a case-by-case basis, and that absence from a veteran's service records of any ordinary indicators of combat service may, in appropriate cases, support a reasonable inference that he did not engage in combat; such absence may properly be considered "negative evidence" even though it does not affirmatively show that he did not engage in combat.  Id.  In this case, the weight of the evidence is against a finding that the Veteran engaged in combat, and the Veteran has not asserted that he suffered an injury related to the genitals or to a sleep disorder during combat.  In light of these findings, the evidence does not demonstrate involvement or engagement in combat.  See VAOPGCPREC 12-99.   

In cases where this inference is not prohibited, i.e., non-combat scenarios, the Board may use silence in the service treatment records as contradictory evidence, if the service treatment records are complete in relevant part and the Board makes a finding that the injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  See Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

In this case, the service treatment records appear to be complete in relevant part.  Further, the Board finds that the alleged erectile dysfunction and sleep disorder symptoms ordinarily would have been recorded had they occurred.  The service treatment records do not indicate that the Veteran reported symptoms of erectile dysfunction or a sleep disorder.  Based on the above, the Board finds that the weight of the evidence is against a finding that the Veteran experienced an in-service injury or disease related to the genitals or a sleep disorder.  

Nor is there any credible post-service evidence of the claimed erectile dysfunction or sleep disorders until decades after service.  In January 2004 correspondence, 
Dr. A.M. noted that he had treated the Veteran for erectile dysfunction for 12 to 13 years.  An August 2012 VA treatment record, based on the Veteran's history, notes that the Veteran had received injections to treat erectile dysfunction for 25 years.  This history by the Veteran still places the first complaint, treatment, or diagnosis of erectile dysfunction as 1987 - 19 years after service separation.  As to the claimed sleep disorders, January 2012 VA treatment records note that, while the Veteran reported difficulties with sleep since Vietnam, the Veteran had never been evaluated or treated for a sleep disorder.  There is nothing in the VA or private treatment records suggesting that any erectile dysfunction or sleep disorder originated in or was as a result of service.  The history given by the Veteran during treatment is afforded more weight because the history was being for treatment purposes in order to obtain proper care. 

In short, there is no competent or credible evidence of erectile dysfunction or a sleep disorder in service, and no competent or credible evidence of erectile dysfunction or a sleep disorder until decades after service.  Moreover, there is no competent evidence linking the erectile dysfunction or sleep disorders to service.  In a January 2004 letter, Dr. A.M. opined that the Veteran's erectile dysfunction was secondary to (non-service-connected) poor penile blood flow.  Dr. A.M. does not link the erectile dysfunction to active service. 

Further, the Veteran is service connected for  posttraumatic stress disorder (PTSD) for which he is rated as 30 percent disabled based on numerous symptoms to include chronic sleep impairment; therefore, the Veteran is already being compensated for chronic sleep impairment as a symptom of the service-connected psychiatric disability, so any separate compensation for the chronic sleep impairment, separate from service connection for the separately diagnosed obstructive sleep apnea or REM sleep behavior disorder, would violate the prohibition against pyramiding under 38 C.F.R. § 4.14 (2014).  See also Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is that none of the symptomatology for any condition be duplicative of or overlapping with the symptomatology of the other condition).  

Although the Veteran himself alleges that he developed erectile dysfunction and a sleep disorder in service and has experienced symptoms since service, the Board finds his account to lack credibility.  First, the service treatment records are silent for any reference to the erectile dysfunction or sleep disorder that he now claims.  Although the lack of contemporaneous evidence in the service treatment records, by itself, is typically not a legally sufficient basis to question the credibility of an account, see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), in this case, the Board finds that the absence of any mention in the service records of the varied complaints is one factor, among several, including the Veteran's own, more contemporaneous histories reported in service and during post-service treatment, that not only calls into question, but outweighs, the credibility of the Veteran's more recent statements for compensation purposes of onset of symptoms in service.  

The Veteran did not claim that symptoms of erectile dysfunction or a sleep disorder began in service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Prior to the more recent assertions of in-service onset of symptoms and continuous post-service symptoms that he made pursuant to the current compensation claims, at earlier times, including during treatment, the Veteran reported a history of post-service onset of these symptoms. 

Also undermining his credibility is the absence of any medical records documenting complaints or findings of erectile dysfunction or a sleep disorder until decades after service.  A significant lapse in time between service and evidence of post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed Cir. 2000).  In this case, the Board finds that the considerable gap in time between service and when the veteran first mentioned his problems decades later - with regard to erectile dysfunction, as early as 1987 (based on the August 2012 VA treatment record), 19 years after service separation, and with regard to the sleep disorder, in the context of filing his claim for service connection in September 2011, over 43 years after service separation - weighs against the probative value of the Veteran's account of his symptoms in service.  The Board has considered the Veteran's explanation that the original records dated in the 1970s from his private physician had been destroyed; however, even accepting this as fact, this does not demonstrate the occurrence of symptoms of erectile dysfunction or a sleep disorder in service, especially because the Veteran denied such symptoms in service, at service separation, and denied in-service or continuous post-service symptoms when reporting his history during post-service treatment.  For these reason, the Board finds that the Veteran's account concerning the occurrence of symptoms of erectile dysfunction or a sleep disorder in service lacks credibility.  

The evidence does not reflect an in-service incurrence or injury related to erectile dysfunction or a sleep disorder, despite the Veteran's recent assertions for compensation purposes to the contrary.  As the second element (in-service 

incurrence) is not demonstrated with respect to the erectile dysfunction or sleep disorders, the claims for service connection on these issues are denied.  See Kahana, 24 Vet. App. at 438 (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); AZ, 731 F.3d 1303 (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski, 24 Vet. App. at 224 (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded). 

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that erectile dysfunction or a sleep disorder was not incurred in service.  The weight of the evidence of record is against a finding of an in-service injury, disease, or event related to erectile dysfunction or a sleep disorder or even that symptoms of erectile dysfunction or a sleep disorder occurred in service; therefore, the claims for service connection for erectile dysfunction and a sleep 

disorder, to include REM sleep behavior disorder and obstructive sleep apnea, must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for erectile dysfunction is denied.

Service connection for a sleep disorder, to include REM sleep behavior disorder and obstructive sleep apnea, is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


